DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2016-229375, filed on 10/05/2017 was received with the present application.

Drawings

Figures 5A and 7A-7B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see also Paragraphs 0021 and 7A-7B). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1-2 and 8 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 8-9, the limitation “a guide groove disposed on another one of the inner circumferential surface of the cylinder and the outer circumferential surface of the plunger” should read “a guide groove disposed on other one of the inner circumferential surface of the cylinder and the outer circumferential surface of the plunger”.
In claim 1, line 13, the limitation “engageable with an engage groove” should read “engageable with each of the engage grooves”.
In claim 2, line 1-2, the limitation “the engage portion is formed” should read “each of the engage portions are formed”. 
In claim 8, line 1-2, the limitation “the plurality of engage grooves is formed” should read “the plurality of engage grooves are formed”.
In claim 8, line 4, the limitation “wherein the engage groove includes” should read “wherein each of the engage grooves includes”.
Examiner suggest amending claim 8, line 6-8 limitation “wherein the engage portions of the resister clip are widened by moving along the tapered surface by pressure acting on the plunger and transfer to adjacent one of the engage groove” in the following manner to improve the clarity of said limitation: “wherein the engage portions of the resister clip are widened due to its moment along the tapered surface, and the engage portions transfer to an adjacent one of the engage grooves due to the pressure acting on the plunger”

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Bodensteiner et al. (International Patent Publication WO2009/000354A1 hereinafter referred to as “Bodensteiner”).

In regards to claim 1, Bodensteiner teach (Figures 1-4 and 13-15) a winding transmission body tension device (chain tensioner 1) comprising: a housing (central main body 6 of the flange housing 2) in which a cylinder (receiving bore 16) is formed; a plunger (tensioning piston 3) 

In regards to claims 2-3, Bodensteiner teach all intervening claim limitations as shown above. Bodensteiner further teach (Figures 1-4 and 13-15), each of the engage portions (spring legs 20 and 21) being formed of an arc-shaped surface with a predetermined radius (figures 3-4 clearly illustrate, spring legs 20 and 21, both have an curved profile defined by a radius); and the spring portion (handle 22) being a torsion coil spring of a predetermined number of turns (figures 3-4 clearly illustrate, the handle 22 having a substantially circular shape that defines at least one turn; wherein, the substantially circular shape of the handle 22 would inherently bias the spring legs 20 and 21 radially inward towards each other, or in other words, the substantially circular shape of the handle 22 would resist the radial expansion of the spring leg 20 away from spring leg 21).

In regards to claim 6, Bodensteiner teach all intervening claim limitations as shown above. Bodensteiner further teach (Figures 1-4 and 13-15), the resister clip (spring ring element 19) being configured such that the engage portions (spring legs 20 and 21) are disposed between the spring portion (handle 22) and the operating portions (plug-in extensions 26 and 27).

In regards to claim 8, Bodensteiner teach all intervening claim limitations as shown above. Bodensteiner further teach (Figures 1-4 and 13-15), the plurality of engage grooves (annular grooves 18) being formed on the outer circumferential surface of the plunger (outer cylindrical surface of the tensioning piston 3) and the guide groove (insertion slots 23 and 24) 

In regards to claim 9, Bodensteiner teach all intervening claim limitations as shown above. Bodensteiner further teach (Figures 1-4 and 13-15), the winding transmission body tension device (chain tensioner 1) comprising a check valve (check valve 14) disposed between the cylinder (receiving bore 16) and a supply port (axial inlet channel 13) that is in communication with the cylinder (receiving bore 16); wherein, the check valve (check valve 14) regulates a flow of oil flowing from the cylinder (receiving bore 16) to the supply port (axial inlet channel 13) (see also paragraphs 0035 in the translated WO2009/000354A1 provided with this office action).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. PGPUB 20070213152 hereinafter referred to as “Yamamoto”), in view of Schroer et al. (U.S. Patent 5,050,275 hereinafter referred to as “Schroer”).

In regards to claim 1, Yamamoto teach (Figures 1-9) a winding transmission body tension device (chain tensioner described in the Abstract and illustrated in Figures 1A-2) comprising: a housing (housing 1) in which a cylinder (hollow cylinder unit 11) is formed; a plunger (plunger 3) sliderably fitted into the cylinder (hollow cylinder unit 11) formed in the housing (housing 1); a return spring (return spring 5) compressed between a bottom portion of the cylinder (side of the hollow cylinder 11 that is closed by the bottom 13 of the housing 1) and the plunger (plunger 3); a resister clip (resister ring 7) interposed between a plurality of engage grooves (annular latching grooves 33a-33d) disposed on an outer circumferential surface of the plunger (outer peripheral surface on the hollow portion 31 of the plunger 3) and a guide groove (annular guide groove 18) disposed on an inner circumferential surface of the cylinder (inner peripheral surface 1a of the hollow cylinder unit 11); the resister clip (resister ring 7) configured to permit the movement of the plunger (plunger 3) in a forward direction (towards the front side of the housing 1) in conformity with an urging force of the return spring (return spring 5), and regulates the 
Nevertheless, Schroer teach (Figures 7 and 9) a resister clip (hose clamp consisting of the tightening ring 10, the outwardly bent wire part 11, the outwardly bent wire part 12, and the compression spring 50) comprising engage portions (arcuate portions of the tightening ring 10) that are engageable with an cylindrical/ tubular structure for applying a clamping/ tightening force to said cylindrical/ tubular structure, a spring portion (compression spring 50) that applies an urging force to the engage portions (arcuate portions of the tightening ring 10) in a direction of engaging with said cylindrical/ tubular structure, and operating portions (outwardly bent wire parts 11 and 12) that are operative so as to slightly displace the engage portions (arcuate portions of the tightening ring 10) away from one another in order to reduce the clamping/ tightening force applied on to the cylindrical/ tubular structure by the engage portions (arcuate portions of the tightening ring 10) (when the outwardly bent wire parts 11 and 12 are pressed towards each other, the compression spring 50 would compress and the radius defined by the arcuate portions 
Accordingly, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the resister clip in the winding transmission body tension device taught by Yamamoto with an appropriately sized resister clip similar to the one disclosed by Schroer (which comprises engage portions, a spring portion, and operating portions) in order to improve the overall performance of said winding transmission body tension device. Since the resister clip taught in Schroer reference includes a spring portion that continuously urge the engage portions of said resister clip towards the structure on which the resister clip is mounted, providing such a resister clip between the outer circumferential surface of the plunger and the inner circumferential surface of the cylinder in Yamamoto’s winding transmission body tension device will ensure that the resister clip would properly engage the plurality of engage grooves when necessary during operation of the winding transmission body tension device (in other words, the spring portion of the resister clip, which is configured as a compression helical spring, would continuously exert a force on the engage portions that is adequate to maintain a strong engagement between the outer circumferential surface of the plunger and the engage portions of the resister clip); thereby, also preventing and/ or limiting any undesirable displacement of the plunger within the cylinder of the housing in a setback direction.

In regards to claim 2, Yamamoto in view of Schroer teach all intervening claim limitations as shown above. Yamamoto further teach (Figures 1-9), each of the engage portions (ring portion 71) being formed of an arc-shaped surface with a predetermined radius (figure 4B clearly illustrate, the ring portion 71 having a substantially curved/ circular profile defined by a radius).

In regards to claims 4-5, Yamamoto in view of Schroer teach all intervening claim limitations as shown above. Schroer teach (Figures 7 and 9), the spring portion (compression spring 50) of the resister clip (hose clamp consisting of the tightening ring 10, the outwardly bent wire part 11, the outwardly bent wire part 12, and the compression spring 50) being a compression coil spring (Col. 9, line 64 - Col. 10, line 19 disclose, the compression spring 50 being a wound as a compression helical spring); wherein, the resister clip (hose clamp consisting of the tightening ring 10, the outwardly bent wire part 11, the outwardly bent wire part 12, and the compression spring 50) is configured such that the operating portions (outwardly bent wire parts 11 and 12) are disposed between the engage portions (arcuate portions of the tightening ring 10) and the spring portion (compression spring 50).
Therefore, when the winding transmission body tension device taught by Yamamoto is modified in view of Schroer as detailed above in the claim 1 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting improved winding transmission body tension device does include a resister clip having the specific structure recited within claims 4 and 5 limitations. Configuring Yamamoto’s winding transmission body tension device with the resister clip 

In regards to claim 8, Yamamoto in view of Schroer teach all intervening claim limitations as shown above. Yamamoto further teach (Figures 1-9), the plurality of engage grooves (annular latching grooves 33a-33d) being formed on the outer circumferential surface of the plunger (outer peripheral surface on the hollow portion 31 of the plunger 3) and the guide grooves (annular guide groove 18) being formed on the inner circumferential surface of the cylinder (inner peripheral surface 1a of the hollow cylinder unit 11); each of the engage grooves (annular latching grooves 33a-33d) including a tapered surface (back wall/ tapered face 332) provided on a rear side thereof and a locking surface (front wall/ lock wall 331) provided on a front side thereof; wherein, the engage portions (ring portion 71) of the resister clip (resister ring 7) are widened due to its moment along the tapered surface (back wall/ tapered face 332), and the engage portions (ring portion 71) transfer to an adjacent one of the engage grooves (annular latching grooves 33a-33d) due to the pressure acting on the plunger (plunger 2).

In regards to claim 9, Yamamoto in view of Schroer teach all intervening claim limitations as shown above. Yamamoto further teach (Figures 1-9), the winding transmission body tension device (chain tensioner described in the Abstract and illustrated in Figures 1A-2) comprising a check valve (check valve 6) disposed between the cylinder (hollow cylinder unit 11) and a supply port (oil supply passage 15) that is in communication with the cylinder (hollow cylinder unit 11); wherein, the check valve (check valve 6) regulates a flow of oil flowing from the cylinder (hollow cylinder unit 11) to the supply port (oil supply passage 15).

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

In regards to claim 7, Bodensteiner, or alternatively, Yamamoto in view of Schroer, correspondingly teach and suggest all intervening claim limitations as shown above. However, Bodensteiner, Yamamoto, and Schroer, all fail to disclose or render obvious, a resister clip comprising a spring portion that is disposed between the engage portions and the operating portions as explicitly recited within claim 7 limitations. In fact, the resister clip taught by Bodensteiner has engage portions that are disposed between the spring portion and the operating portions, while the resister clip taught by Schroer has operating portions that are disposed between the spring portion and the engage portions. Furthermore, none of the other pertinent prior art disclosures identified by the examiner teach or suggest a winding transmission body tension device employing a resister clip having the particular structure described within claim 7 and also oriented/ arranged within a winding transmission body tension device in the specific manner described within the parent claim 1. Thus, claim 7 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification, and considered in conjunction with all other intervening claim limitations in parent claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                           /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654